Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDSs) submitted on 10/3/19 and 1/12/22 were filed before the mailing date of a first office action on the merits.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered and entered by the examiner.					Election/Restriction
	Applicant's election without traverse of claims 13-16 and 22-25 in the 1/11/22 Amendment, and the cancelation of non-elected claims 1-12 and 17-20, are acknowledged.  The requirement is deemed proper and is therefore made FINAL. 
Claim Interpretation

    PNG
    media_image1.png
    273
    541
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    287
    534
    media_image2.png
    Greyscale
 	The claims are interpreted in light of the teachings of Applicants’ specification, as follows:   	Independent Claim 13: A device for use with an ostomy valve, the device comprising:
 	a hollow outer tube/shaft 220 having a first end 222 (proximal) and a second end 224 (distal), wherein the first end 222 is attached to a first handle 240 Fig.5A-B (p.14,ll.18-19);
 	an inner shaft 210 positioned axially and slidably within the hollow outer tube 220, wherein the inner shaft 210 has a first end 212 (proximal) and a second end 214 (distal), wherein the first end 212 is attached to a second handle 230, and wherein a portion of the inner shaft 210 proximate to its first end passes through an opening  in the first handle 240 Fig.5A-B (p.14,ll.16-18,20-21);
 	an inflatable balloon 260 positioned on an outer surf ace of the hollow outer tube 220 distal to the first handle 240 Fig.5A-B (p.14,ll.29); and
 	an inflation port 250 in fluid communication with the inflatable balloon 260 Fig.5A-B (p.14,ll.28-29), wherein the inflation port 250 extends from the inflatable balloon 260 toward the first handle 240 Fig.5B.

	Accordingly, the claims will be interpreted in light of the teachings of Applicants’ specification.


Reasons for Allowance
	Claims 13-16 and 22-25 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Panebianco (US 5125916 A) and Goebel (US 2014/0163312 A1).  	As to independent claim 13, Panebianco teaches a device for use with an ostomy valve [Abstract], the device comprising:

    PNG
    media_image3.png
    368
    629
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    416
    543
    media_image4.png
    Greyscale
 	a hollow outer tube 12 [central tube 12 Col.2,ll.53] having: a first end [distal end opposite second end 24 Fig.2]; a second end 24 [proximal inner end 24 Col.2,ll.61];   	an inner shaft 60 positioned axially and slidably within the hollow outer tube 12 Fig.1,5, wherein the inner shaft 60 has a first end and a second end Fig.1,5 [Col.3,ll.33-56]. 	Goebel teaches a device for use with an ostomy valve [Abstract], the device comprising:



    PNG
    media_image5.png
    306
    376
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    358
    693
    media_image6.png
    Greyscale
		a valve 2 as an artificial intestinal outlet [0070],ll.2] capable of being used as an ostomy valve, Fig.2 [0070,ll.3] comprising:  	 	an inflatable balloon/expansion 3/10 Fig.1B,2 [balloon 3 0071,ll.3 with space 10 filed by filling channel 104 Fig.1c; 0073] as portion 101 [0072],ll.4-5], attached to: 	a hollow tubular member 102 Fig. 2 [drain portion 102 [0073,ll.6] comprising outer 5 and inner 6 walls/surfaces [0073],ll.1-3]; and a lumen, drainage channel 13 Fig.2 [0077],ll.7]; and 
 	a sealing element 18 Fig.4B [radially expanding tube 18 [0099],ll.5-6 that can be positioned at any further proximal position within the draining tube [0098],ll.8-9]; 	an inflation port (external end of filling channel 104) in fluid communication with the inflatable balloon 3/10 [balloon 3 0071,ll.3 with space 10 filed by filling channel 104 Fig.1c; 0073].
 	However, as to independent claim 13, Panebianco and/or Goebel fail to teach or fairly suggest:
	wherein the first end is attached to a first handle; 	wherein the first end is attached to a second handle;  	wherein a portion of the inner shaft proximate to its first end passes through an opening in the first handle; 	wherein the inflatable balloon is positioned on an outer surf ace of the hollow outer tube; and distal to the first handle.	wherein the inflation port extends from the inflatable balloon toward the first handle.

	It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Panebianco and/or Goebel to provide the above combination of elements and features, and one of skill would not have been motivated to do so, where Panebianco and/or Goebel fail to teach or fairly suggest providing these elements or features, and do not provide any motivation to do so.

No Obviousness Type Double Patenting

 	It is noted that the claims of issued patent US 10,441,455 B2 (issued from parent application 15/079397) fail to teach or fairly suggest the present claims of applicants, e.g., where the claims fail to teach or fairly suggest the combination of elements as presented above for the prior art.  Thus, the claims of these patents do not render obvious the present claims under Obviousness-Type Double Patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781